Case 2:20-bk-20876-BB              Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52                              Desc
                                    Main Document     Page 1 of 6



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Attorneys for Airport Van Rental, Inc. and
   affiliated Debtors and Debtors in Possession
 8

 9                                   UNITED STATES BANKRUPTCY COURT

10                                    CENTRAL DISTRICT OF CALIFORNIA

11                                              LOS ANGELES DIVISION

12

13 In re                                                              Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,1                                 Chapter 11 (Jointly Administered)

15                     Debtors and Debtors in                         CHAPTER 11 STATUS REPORT
                       Possession.
16                                                                    Date:    July 14, 2021
                                                                      Time:    11:00 a.m.
17            Affects all Debtors                                     Place:   Courtroom 1539, 15th Fl.
                                                                               255 E. Temple St.
18            Affects the following Debtor(s):                                 Los Angeles, CA 90012

19                                                                             [Hearing by ZoomGov]2
20

21

22

23
     1
24     Pursuant to an order of the Court, this case is being jointly administered with four chapter 11 cases filed by affiliated
     entities. Such entities are Airport Van Rental, Inc., a Georgia corporation, case no. 2:20-bk-20877-BB; Airport Van
25   Rental, Inc., a Nevada corporation, case no. 2:20-bk-20878-BB; Airport Van Rental, LLP, a Texas limited liability
     partnership, case no. 2:20-bk-20882-BB; and AVR Vanpool, Inc., a California corporation, case no. 2:20-bk-20883-
26   BB.

     2
27     Information for ZoomGov appearance available at: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/default.aspx [Use
     the tab labelled, “Select Judge,” on the left hand side of the screen to select “(BB) Sheri Bluebond” from the drop
28   down menu.]

     1654979.2 26988                                              1
Case 2:20-bk-20876-BB          Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52                Desc
                                Main Document     Page 2 of 6



 1           1.        Plan and Disclosure Statement

 2           The exclusive period for the Debtors to file a plan expires August 9, 2021, pursuant to the

 3 Court’s second order extending exclusivity entered on June 30, 2021. The Debtors intend to file a

 4 plan and disclosure statement in July of 2021.

 5

 6           2.        Recent Progress in Settlements with Vehicle Financiers and DIP Financing

 7           As reflected in part in various stipulations and agreements on the bankruptcy docket, the

 8 Debtors have settled or engaged in meaningful settlement discussions with almost all of their

 9 vehicle financiers, and certainly their largest vehicle financiers.

10           On June 17, 2021, the Court granted AVR California’s motion for an order approving its

11 agreement with 1st Source Bank for debtor in possession financing, settlement, adequate

12 protection, and plan support (docket no. 491). Such order, among other things, provides new credit

13 in the amount of $1.8 million by which new or used vans can be acquired; restates the terms of the

14 secured loans from 1st Source as well as AFC; resolves disputes with 1st Source related to the use

15 of vehicles; permits the use of cash collateral; resolves the assertion of a blanket lien; resolves a

16 state court action commenced in Indiana; provides adequate protection as to the loans made by 1st

17 Source and AFC; resolves issues related to a payroll protection program loan; sets for the terms for

18 the treatment in a proposed chapter 11 plan of the debt owed to 1st Source and AFC.

19           By an order entered on June 17, 2021 (docket no. 490), the Court granted the Debtors’
20 motion for approval of settlement, adequate protection, and plan support agreement with North

21 Iowa Equity, LLC, re vehicles to be acquired from Hinckley’s. The agreement replaces the

22 Hinckley’s Agreement with a new agreement as to the vehicles at issue; resolves a variety of issues

23 that have arisen or could arise under the Hinckley’s Agreement before and after the Petition Date;

24 permits the use of the vehicles; permits the use of cash collateral to the extent of NIE’s interest in

25 cash collateral; and sets forth the treatment of NIE under a potential chapter 11 plan (to the extent

26 treatment is required by the Bankruptcy Code) and obtains NIE’s support of a plan that provides

27 such treatment.

28

     1654979.2 26988                                    1
Case 2:20-bk-20876-BB   Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52   Desc
                         Main Document     Page 3 of 6
         Case 2:20-bk-20876-BB                   Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52                                     Desc
                                                  Main Document     Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 STATUS REPORT will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 2, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 2, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 July 2, 2021                             Patricia Morris                                      /s/ Patricia Morris
 Date                                     Printed Name                                         Signature




1655009.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52                                     Desc
                                                  Main Document     Page 5 of 6


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

     •    Eric S Bershatski info@BLGLA.com
     •    Shraddha Bharatia notices@becket-lee.com
     •    Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
     •    Donald H Cram dhc@severson.com, cas@severson.com
     •    Michael G D'Alba mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com
     •    John P Dillman houston_bankruptcy@publicans.com
     •    Eryk R Escobar eryk.r.escobar@usdoj.gov
     •    M Douglas Flahaut flahaut.douglas@arentfox.com
     •    Kim P. Gage kgage@cookseylaw.com
     •    Duane M Geck dmg@severson.com, pag@severson.com
     •    Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
     •    Lydia A Hewett lydia.hewett@cpa.state.tx.us
     •    James P Hill hill@sullivanhill.com,
          bkstaff@sullivanhill.com;hill@ecf.inforuptcy.com;kramer.kathleenc.r97749@notify.bestcase.com;Cash
          man-Kramer@sullivanhill.com
     •    Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com
     •    Courtney J Hull bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov
     •    Jonathan J Kim jkim@pszjlaw.com, jkim@pszjlaw.com
     •    Matthew F Kye mkye@kyelaw.com
     •    Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
     •    Peter W Lianides plianides@wghlawyers.com,
          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
     •    Garry A Masterson BnkEcf-CA@weltman.com
     •    Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
     •    Haleh C Naimi hnaimi@advocatesolutionsinc.com
     •    Tom Roddy Normandin tnormandin@pnbd.com,
          srichards@pnbd.com;cathyjones@pnbd.com;msmigura@pnbd.com
     •    R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
     •    Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
     •    Zev Shechtman zshechtman@DanningGill.com,
          danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
     •    Richard A Solomon richard@sgswlaw.com
     •    John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
     •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
     •    Glenn S Walter gwalter@honigman.com
     •    Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
     •    Elizabeth Weller dallas.bankruptcy@publicans.com
     •    Roye Zur rzur@elkinskalt.com, aaburto@elkinskalt.com;myuen@elkinskalt.com




1655009.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 509 Filed 07/02/21 Entered 07/02/21 09:44:52                                     Desc
                                                  Main Document     Page 6 of 6


     2. SERVED BY UNITED STATES MAIL:

Debtor
Airport Van Rental, Inc., a California corporation
12911 Cerise Avenue
Hawthorne, CA 90250

Presiding Judge
The Honorable Sheri Bluebond
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1534
Los Angeles, CA 90012

Susan Gardner
c/o The Pep Boys—Manny, Moe & Jack
3111 W. Allegheny Ave.
Philadelphia, PA 19132

Attorneys for The Pep Boys—Manny, Moe & Jack
Jeremy A. Campana, Esq.
Thompson Hine, LLP
127 Public Sq., Suite 3900
Cleveland, OH 44114

David Spivak Esq., Class Counsel
c/o Carlos Simon, Class Representative
The Spivak Law Firm
16530 Ventura Blvd., Suite 203
Encino, CA 91436

Attorneys for David Spivak, Esq., Class Counsel
Benjamin Nachimson
Woolf & Nachimson, LLP
1100 Glendon Ave., 15th Floor
Los Angeles, CA 90024

Selig Leasing Co., Inc.
c/o Kohner, Mann & Kailas, S.C.
Attn: Samuel C. Wisotzkey
4650 North Port Washington Rd.
Milwaukee, WI 53212

LCA Bank Corporation
PO Box 1650
Troy, MI 48099-1650

LCA Bank Corporation
Attn: Thomas T. Billings, Registered Agent
201 S. Main Street, Suite 1800
Salt Lake City, UT 84111

Merchants Fleet
Attn: Robert Singer
14 Central Park Drive, 1st Floor
Hooksett, NH 03106-0000

1655009.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
